Name: Council Regulation (EEC) No 4274/88 of 21 December 1988 on the application of Decision No 5/88 of the EEC-Norway Joint Committee modifying Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation in order to simplify the cumulation rules
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 88 Official Journal of the European Communities No L 381 / 13 COUNCIL REGULATION (EEC) No 4274/ 88 of 21 December 1988 on the application of Decision No 5 /88 of the EEC Norway Joint Committee modifying Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation in order to simplify the cumulation rules THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Agreement between the European Economic Community and the Kingdom of Norway (') was signed on 14 May 1973 and entered into force on 1 July 1973 ; Whereas by virtue of Article 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, which forms an integral part of the Agreement, the EEC Norway Joint Committee has adopted Decision No 5 / 88 amending that Protocol ; Whereas this Decision shall be applied in the Community , HAS ADOPTED THIS REGULATION: Article 1 Decision No 5 / 88 of the EEC Norway Joint Committee shall apply in the Community . The text of the Decision is attached to this Regulation* Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1988 . For the Council The President V. PAPANDREOU ( ») OJ No L 171 , 27. 6 . 1973 , p. 2 .